Citation Nr: 0029231	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound, right leg exit scar, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the lower abdomen, 
entrance scar currently rated as noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to March 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO. 

The Board notes that by rating action in September 1999, the 
RO denied entitlement to special monthly compensation based 
on loss of use of a creative organ.  The veteran was notified 
of that determination and of his appellate rights by letter 
in October 1999.  The veteran has not appealed that 
determination and it will not be further addressed.


REMAND

Historically, the veteran sustained a gunshot wound during 
service in July 1963 which, according to the service medical 
records, entered the midline suprapubic region of the right 
side of the abdomen just above the penis.  At that time, 
there was no neurological loss to the legs.  Severe pain in 
the left anterior thigh was noted.  An attempt at passing a 
catheter was unsuccessful, as the catheter followed path down 
into perineum instead of entering the bladder.  There was no 
liver or spleen tenderness.  Impression was that of 
perforation of the bladder neck, missile path unknown, no 
major artery or nerve injury.

An August 1963 follow-up report noted that the veteran's 
entry wound at the suprapubic region and exit wound right 
upper posterior thigh were well healed with no evidence of 
nerve or vascular injury.

The veteran was afforded a VA examination in May 1992.  The 
examination report noted that the veteran did not have any 
symptoms referable to the scars in the suprapubic and thigh 
regions except for slight tenderness in the suprapubic 
region.  The veteran indicated that the bullet entered the 
suprapubic region and was deflected by the bone, and became 
lodged in his right thigh.  The veteran had an operation at 
the right thigh to remove the foreign body.  The veteran's 
residual scars were noted, with minimal symptoms.

In December 1997, the veteran requested that his service-
connected residuals of a gunshot wound be reevaluated.  In 
this regard, the veteran noted that the residual scars were 
service-connected, but contended, however, that his right 
thigh was weak because of muscle damage.  In addition, the 
veteran contended that he had pain and weakness in the right 
thigh and that it fatigued easily.  The veteran reported that 
the scar on his lower abdomen was painful with a burning 
sensation inside, below the skin.  Finally, the veteran noted 
that he has sexual dysfunction which he attributed to his 
service-connected residuals of a gunshot wound.

The veteran was afforded another VA examination in January 
1998.  The veteran reported that he could not sustain an 
erection.  The veteran also indicated that he experienced a 
sensation of numbness or tingling which extended up the leg 
to the groin area.  The examiner indicated that the muscle 
function of the right leg seemed normal although his left leg 
was definitely stronger, possibly due to diminished use of 
the right leg.  No atrophy or wasting was noted.  Diagnosis 
was that of gunshot wound to the pubic area.  

In his January 1998 notice of disagreement, the veteran 
pointed out, and the Board agrees, that while the examiner 
noted that the veteran experienced sexual dysfunction, he did 
not address the issue, nor did he address the veteran's 
complaints of functional loss of use of the right leg due to 
pain and numbness.  Furthermore, the examiner did not address 
the veteran's complaints that the area of the scar where the 
bullet entered burned just below the skin.

The veteran was afforded another VA examination in August 
1999.  The examiner noted the veteran's scars.  Impression 
was that of status post gunshot wound to the abdomen and 
right leg with scars as noted above.  The examiner noted that 
there were no other orthopedic problems identified from the 
gunshot wound.  Again, the Board points out that the examiner 
did not address the veteran's complaints of burning sensation 
in the scar area, sexual dysfunction and functional loss of 
use due to pain and numbness in the right leg.

The veteran's residuals of a gunshot wound have been rated 
under diagnostic codes for scars.  Evaluation for the 
entrance wound has been assigned under Code 7805 and the 
exit/removal wound has been assigned under Code 7804.  The 
RO, however, has never addressed whether the veteran was 
entitled to separate compensable disability evaluations for 
neurologic disability muscle disability or tenderness 
associated with his scars, in light of the Court's decision 
in Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, it is 
not clear from the medical evidence whether the veteran has 
any separate disability associated with his scars.

In light of the foregoing, the Board finds that the 
examinations in January 1998 and August 1999 are inadequate 
for rating purposes.  

The Board also points out that the VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The duty to assist also includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Prior to appellate 
adjudication of the merits, all of the veteran's VA and 
private treatment records with respect to the claimed 
residuals of a gunshot wound should be obtained and he should 
be afforded a VA examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of a gunshot wound including, 
but not limited to sexual dysfunction, 
bladder problems, and/or muscle weakness.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Then, the RO should schedule the 
veteran for comprehensive VA examination 
to determine the current severity of all 
disabilities-whether neurologic, 
muscular or scarring-associated with the 
veteran's service-connected residuals of 
a gunshot wound.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify all scarring 
associated with the veteran's wounds in 
service, to include identification of the 
entrance wounds and any exit wounds.  The 
examiner should describe any scar 
tenderness, ulceration and adhesion.  The 
examiner should describe any neurologic 
and muscular disability associated with 
his gunshot wounds, including whether 
there is any current sexual dysfunction 
as a residual of the service-connected 
disabilities.  The examiner should 
identify any muscle groups involved and 
describe the impairment resulting from 
muscle injury, if any, as slight, 
moderate, moderately severe or severe.  
The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected wounds.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower extremities exhibit weakened 
movement, excess fatigability, or 
incoordination as a residual of the 
gunshot wounds.  A complete rationale for 
any opinion expressed must be provided.  

3.  Then the RO should review the issues 
remaining on appeal.  The RO should 
assign ratings for each of the veteran's 
service-connected scars as well as for 
any additional residuals of the veteran's 
gunshot wounds.  All applicable 
diagnostic code criteria should be 
considered.  If the issues on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



